20-05027-rbk Doc#95 Filed 10/12/20 Entered 10/12/20 19:11:47 Main Document Pg 1 of 4




                     IN THE UNITED STATES BANKRUPTCY COURT
                        FOR THE WESTERN DISTRICT OF TEXAS
                               SAN ANTONIO DIVISION

    In re:                                   §               Chapter 11
    KRISJENN RANCH, LLC,                     §
           Debtor                            §            Case No. 20-50805
                                             §
    _________________________________________________________________________

    KRISJENN RANCH, LLC and                     §
    KRISJENN RANCH, LLC-SERIES                  §
    UVALDE RANCH, and KRISJENN                  §
    RANCH, LLC-SERIES PIPELINE                  §
    ROW as successors in interest to            §
    BLACKDUCK PROPERTIES, LLC,                  §
         Plaintiffs                             §
                                                §
    v.                                          §
                                                §
    DMA PROPERTIES, INC., and                   §
    LONGBRANCH ENERGY, LP,                      §        Adversary No. 20-05027
          Defendants                            §
    _________________________________________________________________________
    DMA PROPERTIES, INC,                        §
          Cross-Plaintiff/Third Party Plaintiff §
    v.                                          §
    KRISJENN RANCH, LLC,                        §
    KRISJENN RANCH, LLC-SERIES                  §
    UVALDE RANCH, and KRISJENN                  §
    RANCH, LLC-SERIES PIPELINE ROW,             §        Adversary No. 20-05027
    BLACK DUCK PROPERTIES, LLC,                 §
    LARRY WRIGHT, and JOHN TERRILL              §
          Cross-Defendants/Third-Party          §
          Defendants

     KRISJENN RANCH, LLC, KRISJENN RANCH, LLC-SERIES UVALDE RANCH, AND
  KRISJENN RANCH, LLC-SERIES PIPELINE ROW, AS SUCCESSORS IN INTEREST TO
  BLACK DUCK PROPERTIES, LLC’S OBJECTIONS TO DMA’S EVIDENCE IN SUPPORT
     OF MOTION FOR PARTIAL SUMMARY JUDGMENT ON DMA’S OWNERSHIP
                 INTEREST IN THE BIGFOOT NOTE PAYMENTS

  TO THE HONORABLE CHIEF BANKRUPTCY JUDGE RONALD B. KING:

        COME NOW Debtors, Plaintiffs, and Counter-Defendants KrisJenn Ranch, LLC, KrisJenn

  Ranch, LLC-Series Uvalde Ranch, and KrisJenn Ranch, LLC-Series Pipeline Row (collectively

  Debtors’ Objection to Evidence in Support of                                           1
  DMA’s Motion for Summary Judgment on Bigfoot Note Payments
20-05027-rbk Doc#95 Filed 10/12/20 Entered 10/12/20 19:11:47 Main Document Pg 2 of 4




  the “Debtors”), and file this Objection to DMA’s Evidence in its Motion for Partial Summary

  Judgment on DMA’s Ownership Interest in the Bigfoot Note Payments, and would respectfully

  show as follows:

                                            ARGUMENT

    I.   DMA Failed to Authenticate its Exhibits 2, 3, 4, 5, 6, 7, 8, 9, 10, 11, 12 and 13

         In response to a motion for summary judgment, “[a] party may object that the material cited

  to support or dispute a fact cannot be presented in a form that would be admissible in evidence.”

  TEX. R. CIV. P. 56(c)(2); see Lee v. Offshore Logistical and Trasnport, LLC, 859 F.3d 353, 355

  (5th Cir. 2017) (citing FED. R. CIV. P. 56(c)(2) (“To avoid the use of materials that lack

  authenticity or violate other evidentiary rules, the new rules allows a party to object ‘that the

  material cited to support or dispute a fact cannot be presented in a form that would be admissible

  as evidence.”); see also advisory committee’s notes to 2010 amendment (“The objection functions

  much as an objection at trial, adjusted for the pretrial setting. The burden is on the proponent to

  show that the material is admissible as presented or to explain the admissible form that is

  anticipated.”).

         “To satisfy the requirement of authenticating or identifying an item of evidence, the

  proponent must produce evidence sufficient to support a finding that the item is what the proponent

  claims it is” FED. R. EVID. R. 901. Here, DMA failed to authenticate Exhibits 2, 3, 4, 5, 6, 7, 8, 9,

  10, 11, 12, 13. The Court should sustain Debtors’ objections because the evidence DMA relies on

  is not authenticated and is therefore inadmissible.

         WHEREFORE PREMISES CONSIDERED Debtors pray that this Court issue an order

  sustaining Debtors’ objections to DMA’s evidence in support of DMA Properties, Inc.’s Motion

  for Partial Summary Judgment on DMA’s Ownership Interest in the Bigfoot Note Payments, and

  for such further relief as the Court may deemed them justly entitled.

  Debtors’ Objection to Evidence in Support of                                                       2
  DMA’s Motion for Summary Judgment on Bigfoot Note Payments
20-05027-rbk Doc#95 Filed 10/12/20 Entered 10/12/20 19:11:47 Main Document Pg 3 of 4




       Dated: October 12, 2020.

                                     Respectfully submitted,

                                    MULLER SMEBERG, PLLC

                              By:     /s/ John Muller
                                     C. John Muller IV
                                     State Bar No. 24070306
                                     john@muller-smeberg.com
                                     Ronald J. Smeberg
                                     State Bar No. 24033967
                                     ron@smeberg.com
                                     Ezekiel J. Perez
                                     State Bar No. 24096782
                                     zeke@muller-smeberg.com
                                     MULLER SMEBERG, PLLC
                                     111 W. Sunset Rd.
                                     San Antonio, TX 78209
                                     Telephone: 210-664-5000
                                     Facsimile: 210-598-7357

                              ATTORNEYS FOR DEBTORS




  Debtors’ Objection to Evidence in Support of                                  3
  DMA’s Motion for Summary Judgment on Bigfoot Note Payments
20-05027-rbk Doc#95 Filed 10/12/20 Entered 10/12/20 19:11:47 Main Document Pg 4 of 4




                                    CERTIFICATE OF SERVICE

           I hereby certify that a true and correct copy of the foregoing document was served on
  all counsel of record by way of e-service through the CM/ECF system by notice of electronic
  filing or via email on the 12th day of October 2020:

  Michael Black                                          Natalie Wilson
  BURNS & BLACK PLLC                                     LANGLEY & BANACK, INC.
  750 Rittiman Road                                      745 East Mulberry Avenue | Suite 700
  San Antonio, Texas 78209                               San Antonio, TX 78212
  210-829-2022                                           210-736-6600
  210-829-2021 fax                                       lwilson@langleybanack.com
  mblack@burnsandblack.com                               Attorneys for DMA Properties, Inc.
  Attorneys for Longbranch Energy, LP
  and DMA Properties, Inc.                               Jeffery Duke
                                                         DUKE BANISTER MILLER & MILLER
  Christopher S. Johns                                   22310 Grand Corner Drive, Suite 110
  Christen Mason Hebert                                  Katy, Texas 77494
  JOHNS & COUNSEL PLLC                                   jduke@dbmmlaw.com
  14101 Highway 290 West, Suite                          Counsel for Longbranch Energy, LP
  400A
  Austin, Texas 78737                                    William Germany
  512-399-3150                                           BAYNE, SNELL, & KRAUSE
  512-572-8005 fax                                       1250 NE Loop 410, Ste. 725
  cjohns@johnsandcounsel.com                             San Antonio, Texas 78209
  chebert@johnsandcounsel.com                            T- (210) 824-3278
                                                         F- (210) 824-3937
  Timothy Cleveland                                      wgermany@bskaw.net
  CLEVELAND | TERRAZAS PLLC                              Attorney for Larry Wright
  4611 Bee Cave Road, Suite 306B
  Austin, Texas 78746                                    OFFICE OF THE UNITED STATES
  512-689-8698                                           TRUSTEE
  tcleveland@clevelandterrazas.com                       903 San Jacinto Blvd, Room 230
  Attorneys for DMA Properties, Inc.                     Austin, Texas 78701
                                                         shane.p.tobin@usdoj.gov
                                                         United States Trustee

                                                   /s/ John Muller
                                                  C. John Muller IV




  Debtors’ Objection to Evidence in Support of                                                     4
  DMA’s Motion for Summary Judgment on Bigfoot Note Payments
